Title: From Thomas Jefferson to Lewis Littlepage, 8 May 1789
From: Jefferson, Thomas
To: Littlepage, Lewis



Dear Sir
Paris May 8. 1789.

Your favor of Feb. 12. has been duly received, and in exchange for it’s information, I shall give you that which you desire relative to American affairs. Those of Europe you can learn from other sources. All our states acceded unconditionally to the new constitution except N. Carolina and Rhode island. The latter rejects it in  toto. N. Carolina neither rejected nor received it, but asked certain amendments before it should receive it. Her amendments concur with those asked by Virginia, N. York and Massachusets, and consist chiefly in a Declaration of rights. Even the warmest friends to the new form begin to be sensible it wants this security, and it is pretty generally agreed that a declaration of rights shall be added. N. York and Virginia, tho’ they have acceded to this government are less contented with it than the others. In N. York it is the effect of the intrigues and influence of Governor Clinton who it is hoped will be exchanged for a judge Yates. In Virginia it is perhaps the apprehension that the new government will oblige them to pay their debts. Our letters are as late as the 16th. of March. There were not yet members enough of the new Congress assembled to open the tickets. It was expected there would be in two or three days. Information however from all the states gave reason to be satisfied that General Washington was elected unanimously, and Mr. John Adams by a sufficient plurality to ensure his being the Vicepresident. The elections to Congress had been almost entirely in favor of persons well disposed to the new government, which proves the mass of the people in it’s favor. In general there are the most favorable dispositions to support it, and those heretofore disheartened, now write in great confidence of our affairs. That spirit of luxury which sprung up at the peace, has given place to a laudable economy. Home manufactures are encouraged, and the balance was the last year greatly on the side of exportation. The settlement of the Western country has gone on with astonishing rapidity. A late unaccountable event may slacken by scattering it. Spain has granted the exclusive navigation of the Missisipi with a large tract of country on the Western side of the river to Colo. Morgan of New Jersey, to whom great numbers of settlers are flocking over from Kentuckey. While this measure weakens somewhat the United States for the present, it begins our possession of that country considerably sooner than I had expected, and without a struggle till no struggle can be made. Great crops of corn last year in the U.S. and a great demand for it in British and French America and in Europe. Remarkeable deaths are Genl. Nelson, and John Banisters father and son. I expect every day to receive a leave of absence for six months, and shall sail within a week after receiving it. I hope to be back before winter sets in. I have the honour to be with very great esteem Dear Sir, your most obedient humble servt.,

Th: Jefferson

